Title: From Alexander Hamilton to Isaac Holmes, 17 June 1794
From: Hamilton, Alexander
To: Holmes, Isaac



Treasury DepartmentJune 17th 1794
Sir

I have received your letter of the 19th of May with its inclosures. The transaction, which it communicates, is in a high degree exceptionable and afflicting.
When the Citizens of any Country institute a Government, as long as that Government subsists, they can only act through the constitutional and legal organs. The exercise therefore of an actual controul over the measures of the constituted authorities, even by the body of the people, as it can never take place without involving a state of revolution and subversion of the established Government, is inadmissible, except in those great cases, which justify a nation in resuming its delegated powers and changing its civil constitution. For a small part of the Citizens to undertake to exercise such a controul is a culpable usurpation not only of the rights of Government but of the original authority of the Nation; which cannot be tolerated but upon principles destructive of social Order and amounting in practice to anarchy.
The sober enlightened & virtuous part of the Citizens of Charlestown cannot but be deeply penetrated with these truths; and will no doubt on cool reflection condemn the very irregular and improper interference which took place in the case you announce.
By the constitution, our national treaties are expressly declared to be the supreme law of the land. The authority of the ordinary legislature to abrogate any of their stipulations is very questionable; and certainly an intention to abrogate any of them ought never to be inferred from general expressions applied to a general measure, without a manifest and particular eye to the stipulation intended to be abrogated. These positions are incontestible. Hence the Executive, on mature reflection, was of opinion, that the general terms of the embargo-laws did not controul the effect of that article of our Treaty with Sweden which exempts its vessels and merchandize from Embargo in the Ports of the UStates. And it is even understood that when this matter arose in discussion in Congress it was an admitted point, that if our Treaty truly granted that exemption to Sweden, it would not be taken away by the Embargo resolutions. The determination of this point necessarily devolved on the Executive, as charged with the execution of those Resolutions.
What shall we say then of the attempt of a part of the Citizens of Charlestown to overrule this determination? How can they reconcile it to their duty towards the Government or towards the Nation of which they are a part? Is it a light matter to interrupt the course of National Treaties? What answer could they make to the people of the UStates should they involve them in a contest with a foreign power by impeding the operation of a Treaty with such power?
But the expostulation, to be commensurate with all the dangerous tendencies of the proceeding, would be endless. No pretence of moderation in the manner can at all palliate it.

I trust you will have possessed the Attorney of the District of all the facts which peculiarly fell within your knowlege and observation, in order that if the circumstances were in his judgment of a nature to authorise legal animadversion he might submit them to the proper Tribunal. It cannot be doubted that the public Tribunals & all temperate good Citizens would concur in discountenancing so pernicious a precedent. The sincere respect & esteem which I have been long accustomed to entertain for the Citizens of Charlestown oblige me to believe that but a small part of them could have concurred in so inconsiderate a measure.
With great consideration   I am sir   Your obedt ser
The Collector of Charleston
